Citation Nr: 0334051	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as hearing loss, vertigo, and dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for Meniere's disease, claimed as 
hearing loss, vertigo, and dizziness.  The veteran responded 
with a Notice of Disagreement received in December 1999, and 
the RO afforded him a Statement of the Case that same month.  
In January 1999, he filed a VA Form 9, perfecting his appeal 
of this issue.  

This claim was originally presented to the Board in March 
2001, and again in May 2003; on each occasion, it was 
remanded for additional development.  It has now been 
returned for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain credible medical evidence 
that the veteran's Meniere's disease, claimed as hearing 
loss, vertigo, and dizziness, began during service or was 
manifest to a compensable degree within a year thereafter, 
nor has credible medical evidence been presented establishing 
a medical nexus between this disability and any in-service 
disease or injury, to include acoustic trauma.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
Meniere's disease, claimed as hearing loss, vertigo, and 
dizziness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and the March 2001 and May 2001 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in 
Chattanooga, Murfreesboro, and Nashville, TN, and these 
records were obtained.  Medical records from the Social 
Security Administration were also obtained by the RO.  
Private medical records have been obtained from L.W.T., M.D., 
T.E.T., M.D., L.G., M.D., and T.F.M., M.D.  The RO attempted 
to obtain records from L.B., M.D., but the veteran reported 
that this doctor is deceased, and his records are 
unavailable.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded a 
recent VA medical examination in conjunction with his claim 
and a nexus opinion was obtained.  For these reasons, his 
appeal is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was sent letters in March and May 
2001 detailing the evidence already of record and what kind 
of medical or lay evidence, not previously provided to the 
Secretary, was necessary to substantiate the claim.  The 
veteran has had over a year since that letter was issued to 
submitted additional evidence, and he has in fact done so; 
therefore, there is no indication further delaying 
adjudication of the veteran's appeal would serve his 
interests.  

The veteran seeks service connection for Meniere's disease, 
claimed as hearing loss, vertigo, and dizziness.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as organic diseases 
of the nervous system, manifest to a compensable degree 
within a specified time period after service separation, 
service connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On examination for entrance into military service in October 
1962, the veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
N/A
15
LEFT
20
20
15
N/A
25

The veteran's service medical records are negative for any 
diagnosis of or treatment for hearing loss, vertigo, 
dizziness, or other claimed residuals of acoustic trauma.  

On his August 1965 service separation examination, the 
veteran's puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
N/A
-10
LEFT
0
0
-5
N/A
-10

No hearing loss, dizziness, or related disability of the ears 
was noted.  On his August 1965 report of medical history, the 
veteran reported no history of dizziness or fainting spells, 
or any other ear problems.  Service personnel records confirm 
that the veteran served as a radio operator during military 
service.  

On a 1983 report of medical examination, performed for 
employment purposes, the veteran reported no history of ear 
disease, injury, or hearing loss.  He also reported no dizzy 
spells, loss of balance, or poor coordination.  An audiogram 
performed that same year resulted in the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
10
LEFT
10
10
5
10
10

Subsequent employment medical records from 1983-1985 noted 
complaints of dizziness and vertigo, beginning in the 1980's.  

The veteran was diagnosed with Meniere's disease in March 
1991, after being examined by L.W.T., M.D., a private 
physician.  The veteran reported the onset in 1981 of such 
symptoms as dizziness and hearing loss.  

In October 1991, the veteran filed a claim for pension 
benefits.  Among his claimed disabilities, he listed 
Meniere's disease, to include tinnitus and vertigo, with 
onset of symptoms in 1983.  A prior 1988 application for 
Social Security Disability benefits also contained notations 
of dizziness since 1983.  During his January 1992 hearing for 
Social Security benefits, he reported a 10-year history of 
dizziness, vertigo, and tinnitus.  At a subsequent September 
1994 Social Security hearing, the veteran reported the onset 
of his symptoms in 1983.  

The veteran was examined by a private physician in March 1992 
pursuant to a state disability determination.  Prior 
diagnoses of Meniere's disease were noted.  According to the 
veteran's statements, he had no history of injury to the head 
or ears, and his duties in the service did not involve 
exposure to loud noises.  A 10-year history of symptoms was 
reported by the veteran.  

An October 1992 VA medical examination confirmed the 
diagnosis of Meniere's disease, characterized by vertigo, 
tinnitus, and bilateral hearing loss.  The veteran reportedly 
was first diagnosed with this disability 10 years ago.  

The veteran has received VA medical care for a variety of 
disabilities, including Meniere's disease.  A September 1991 
clinical notation indicated a 10-year history of this 
disability.  According to an August 1998 notation, he has 
experienced vertigo, bilateral hearing loss, and "buzzing" 
and pressure in his ears for the last 15 years.  

In a December 1999 statement, L.G., M.D., stated that he had 
examined the veteran in January and February 1999, and 
confirmed the prior diagnoses of Meniere's disease, with 
chronic tinnitus and vertigo.  According to the veteran's 
account, he first began experiencing these symptoms in 
service, after working in the vicinity of "hundreds of 
generators."  Based on this information, Dr. G. stated "it 
was possible that his symptoms date from the noise exposure 
as reported."  

In July 2003, the veteran underwent a VA neurological 
examination in order to evaluate further his Meniere's 
disease.  The veteran reported prolonged exposure to very 
loud generators during his military service, without hearing 
protection, resulting in hearing loss, tinnitus, and 
dizziness.  He claimed to have sought medical treatment for 
these symptoms "15-20 times" while in service.  He 
continued to experience vertigo, tinnitus, and a sense of 
"fullness" in his ears.  After examining the veteran, the 
examiner noted that the cause of Meniere's disease is "not 
clearly understood" and is "not generally attributable to 
acoustic trauma, although certainly progressive hearing loss 
can be attributed to acoustic trauma."  If the veteran was 
in fact exposed to "severe acoustic trauma" during service, 
then it would be at least as likely as not that his current 
symptoms were related to such trauma.  Nevertheless, in the 
doctor's opinion, acoustic trauma was not a cause of 
Meniere's disease.  After reviewing the veteran's medical 
records, the examiner could find no evidence of vertigo, 
hearing loss, or tinnitus during service, and noted that the 
earliest findings of these symptoms dated to 1981.  

The Board notes first that the veteran has numerous competent 
diagnoses, both private and VA, of Meniere's disease.  As no 
evidence has been presented to the contrary, the Board 
concedes a current diagnosis of Meniere's disease, to include 
hearing loss, vertigo, and dizziness.  Nevertheless, in order 
for service connection to be awarded, the veteran must still 
establish that this current disability results from a disease 
or injury sustained during military service, or arose within 
a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 (West 
2002).  

The veteran has alleged that, following exposure to acoustic 
trauma during military service, he experienced hearing loss, 
dizziness, and vertigo.  However, as was noted above, his 
service medical records are negative for any diagnosis of or 
treatment for hearing loss, dizziness, or other related 
disabilities of the ears.  On his August 1965 report of 
medical history, the veteran reported no history of dizziness 
or fainting spells, or any other ear problems, and no such 
disabilities were diagnosed on his concurrent military 
separation physical examination.  The veteran has alleged 
that his service medical records are incomplete because they 
fail to record the approximately 15-20 times he sought 
medical treatment for hearing loss, tinnitus, and related 
symptoms.  However, the veteran's own 1965 report of medical 
history suggests he experienced no such symptoms during that 
time.  Even assuming the veteran experienced acoustic trauma 
during service, the Board notes that his puretone thresholds, 
in decibels, actually improved in both ears in 1965, as 
compared to his 1962 service entrance examination results.  
Additionally, hearing loss, as defined by the VA at 38 C.F.R. 
§ 3.385 (2003), still was not present at the time the veteran 
was privately examined in 1983, more than 15 years after 
service separation.  

In support of his claim the veteran has submitted the 
aforementioned statement of L.G., M.D., who found "it was 
possible that his symptoms date from the noise exposure as 
reported."  Dr. G. stated that he had personally examined 
the veteran on at least two occasions, but did not report 
having the opportunity to review any of the veteran's prior 
medical records, including service medical records.  

In evaluating medical opinion evidence, the U.S. Court of 
Appeals for Veterans Claims ("Court") has held that the 
probative value of such evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Of primary importance is the use by Dr. G. of the word 
"possible" regarding a link between the veteran's claim 
exposure to acoustic trauma, and his current Meniere's 
disease, hearing loss, dizziness, and vertigo.  The mere 
possibility of a nexus is insufficient, and is just the sort 
of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(2003); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to 
say that a physician's statement must be expressed in terms 
of certainty in order for it to have any probative merit.  
See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the sole statement that a medical nexus between 
an in-service disease or injury and a current disability is 
"possible" does not mean such a nexus is probable, and 
therefore this statement does not rise above mere 
speculation.  

When the veteran was examined by a VA physician in July 2003, 
the examiner reviewed the record and could find no evidence 
of any vertigo, tinnitus, or hearing loss during service, or 
within a year thereafter.  The examiner stated that acoustic 
trauma was not a cause of Meniere's disease, and refused to 
suggest a nexus between any in-service disease or injury, 
including acoustic trauma, and the veteran's current 
Meniere's disease, hearing loss, vertigo, and dizziness.  

The Board also notes that although the veteran now claims to 
have first experienced hearing loss, vertigo, and dizziness 
during military service, after working in the vicinity of 
electrical generators, he had previously and repeatedly 
reported the onset of symptoms in 1981, more than 15 years 
after service separation.  On at least one occasion, in March 
1992, he reported that his duties in the service did not 
involve exposure to loud noises.  Overall, the Board finds 
that no competent evidence, based on knowledge of the 
veteran's medical history of record, shows a nexus between 
the veteran's Meniere's disease, hearing loss, vertigo, and 
dizziness, and any disease or injury incurred during military 
service.  The Board also finds no competent evidence of the 
onset of Meniere's disease, to include dizziness, vertigo, 
and hearing loss, within a year of service separation.  The 
veteran himself has alleged that these disabilities began 
during military service; however, the veteran is not shown to 
be trained in the field of medicine, and therefore his 
assertions are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that the veteran's Meniere's 
disease, including hearing loss, dizziness, and vertigo, did 
not begin during military service and did not manifest within 
a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 (West 
2002).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt does not apply.  
Therefore, service connection for Meniere's disease, claimed 
as hearing loss, vertigo, and dizziness, must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to service connection for Meniere's disease, 
claimed as hearing loss, vertigo, and dizziness, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



